Citation Nr: 1126101	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  The Veteran was also granted a 60-day abeyance period for the submission of additional evidence to support his claim of service connection for peripheral neuropathy.  The Veteran submitted evidence during that period without a waiver of RO initial consideration of the evidence.

The issue of entitlement to service connection for ischemic heart disease as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDING OF FACT

The Veteran experienced or witnessed events that involved actual or threatened death or serious injury to him or others while stationed in Vietnam and a VA psychiatrist and Vet Center psychologist have diagnosed him with PTSD based upon those experiences.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing claims for service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  The provisions of this amendment apply to an application for service connection for PTSD, like the one in this case, that was appealed to the Board before July 13, 2010, but has not been decided by the Board as of July 13, 2010.  75 Fed. Reg. at 39,843, corrected by 75 Fed. Reg. at 41,092.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id. at 39,852.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469; see 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Here, the Veteran seeks service connection for an acquired psychiatric disorder, which manifests as PTSD and depression.  Service treatment records (STRs) reflect no complaints of, treatment for, or diagnosis related to acquired psychiatric disorders during service.  The DD Form 214 indicates that the Veteran's military occupation was radio operator.  He served in the Republic of Vietnam from September 1964 to January 1967.

The Veteran had a comprehensive private mental examination in December 2001.  The psychologist, T.L.C., noted that the Veteran was exposed to bombings and other guerrilla activity in Vietnam and that he has suffered adjustment difficulties since that time.  The Veteran also indicated that he observed attacks on military and civilian targets and began to self-medicate with alcohol and drugs.  The diagnosis was alcohol dependence and PTSD.

September 2003 VA outpatient treatment records show a diagnosis of major depression and alcohol dependence.  The Veteran said he has suffered depression on and off for 30 years.  His stressors at that time included unemployment and indebtedness.  He did not mention stressors related to or stemming from service.  A February 2004 VA treatment record indicates that the Veteran believed he had PTSD.  The treating provider stated that he was diagnosed with PTSD five years ago but that the progress notes from that time indicate that his symptoms did not appear to be related to combat experience.  The diagnosis was major depression and alcohol dependence.  An admission record from the VA Home for Veterans, dated March 2004, shows a diagnosis of alcoholism and depression.

May 2004 VA records show Axis I diagnoses of depressive disorder and PTSD.  The record does not refer to any in-service stressors.  Another May 2004 VA record, dated days later, shows a diagnosis of major depressive disorder and alcoholism.

The Veteran had a VA examination in July 2006.  The examiner reviewed the claims file.  The Veteran reported that he drank increased amounts of alcohol while stationed in Vietnam but that he had no mental health treatment.  No military sexual trauma was reported.  He said that in Vietnam, he frequented a certain bar and one night, the bar was bombed.  Had he not been talked into going elsewhere that night, he would have been in the bar at the time of the explosion.  He reported a similar incident involving another venue; however, he saw the second explosion.  He described a third incident where he was trapped in a bar due to rioting.  Another incident involved leaving the safety of camp to attend a friend's funeral.  He said that the cab driver told him he was crazy because they were in enemy territory.  He did not realize the danger he was putting himself in until the driver noted the circumstances.

After returning from Vietnam, he said he was easily startled, jumpy, and nervous.  He attempted counseling in the early 1970s and has used anti-depressants and valium on and off throughout his life.  He noted drug and alcohol use and several periods of detox.

The examiner stated that it is at least as likely as not that the Veteran meets the criteria for a provisional diagnosis of PTSD by DSM-IV standards.  He referred the Veteran for further counseling to evaluate and assess for additional evidence of PTSD.  The diagnosis was provisional diagnosis of PTSD secondary to Vietnam experiences and polysubstance dependence in partial remission secondary to Vietnam experiences.

During the July 2006 follow up mental consultation, the Veteran stated that he saw several buildings blown up during service, including a bar that he frequented daily except on the day that it was bombed.  He said he lived in a hotel that was being used as a barracks and that he was afraid it would be blown up.  He completed a questionnaire which revealed that he had a moderate presence of stressor symptoms associated with PTSD.  However, the treating psychologist noted that the stressor symptoms were also associated with feeling depressed, anxious, angry, and having relationship problems.  He did not indicate flashbacks, nightmares or intrusive memories.  The psychologist noted that past medical records indicate that the Veteran expressed a desire to return to Vietnam because of his fond memories of the time he spent there during the war.  The psychologist indicated that records showed the Veteran reported being stationed in Saigon, had a good time and a great duty, lived in a hotel with maid service, had his own motorcycle, partied and got heavily into drinking.  The provider stated that the Veteran's current experience and presentation did not warrant the diagnosis of PTSD.

An August 2006 VA treatment record diagnoses PTSD; however, the treatment record does not show a description of the Veteran's symptoms or any notation of his stressors.  The diagnosis included PTSD attenuated, depressive disorder, alcohol abuse and cannabis abuse, among others.  The diagnosis in October 2006 included depression and history of PTSD.  Notes from his mental health appointment did not indicate PTSD symptoms or stressors.

A March 2007 letter from a Vet Center social worker and psychologist indicates that the Veteran has PTSD and that while he was not exposed to direct combat, he was exposed to traumatic events including terrorist bombings and the aftermath in Saigon, being trapped in a building during a riot, and fearing for his life after a bar he frequented was bombed at a time he normally would have been there.  The provider noted the Veteran's long history of treatment for substance abuse and depression as well as non-service related events that have contributed to his mental state.  After summarizing his history, the provider stated that in his professional opinion, the Veteran has sufficient symptoms to warrant a diagnosis of PTSD due to his military service.

In support of his claim, the Veteran submitted articles from the internet which support his assertion that bars and other buildings were bombed during his time in Vietnam.  In a February 2008 statement he reported that even though he was not in combat in Vietnam, he still felt impending doom just from being stationed in Vietnam.  He noted that the possibility of his being killed was just as great as the guys who were in combat and that he worried about his possible fate while he was serving in Vietnam.  He also submitted various statements and provided testimony at the October 2010 hearing that consistently detailed his alleged stressors.

In this case, the Veteran was stationed in Vietnam and while not directly involved in combat, he witnessed bombings and frequented places that were bombed.  He has reported that even though he did not serve in combat, he feared for his life during his three years in Vietnam.  He has consistently reported the details of his stressors and they are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  As the record does not contain clear and convincing evidence to the contrary, the Veteran's competent and credible lay testimony is sufficient to establish the occurrence of the claimed in-service stressors related to fear of hostile military or terrorist activity.  75 Fed. Reg. at 39,852; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, he was confronted with events involving threatened death or serious injury, or a threat to his physical integrity or the physical integrity of others and he reacted with a psychological state of fear.  His stressor is supported by his statements, testimony, and internet research showing the bombings.

Next, various VA providers, including a VA psychiatrist and a Vet Center psychologist, have diagnosed PTSD based upon these reported stressors.  

In weighing the competent evidence of record, the Board finds that it is at least in equipoise on the question of whether PTSD is related to the Veteran's alleged stressors involving fear of hostile military or terrorist attack.  In such a situation, reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran has indicated that he is in receipt of Social Security benefits.  Unfortunately, it does not appear that the RO has attempted to obtain records from the Social Security Administration (SSA).  It is not clear from the record whether any medical documentation associated with this award would be relevant to the claim at hand, but the Board cannot exclude that possibility.  Accordingly, efforts to obtain SSA records are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 169 (1998) (finding that VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

The records also indicate a possible link between peripheral neuropathy and Agent Orange.  While a July 2006 VA examination diagnoses peripheral neuropathy of the left lower extremity, the etiology of the disability was not discussed.  Therefore, a VA examination should be scheduled to address the etiology of the Veteran's peripheral neuropathy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing when VA must provide a medical examination in relation to a service connection claim).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request from the Social Security Administration (SSA) all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of all decisions or adjudications; and associate the records with the claims file.  If no records are available, obtain a negative reply and associate that reply with the claims file.  Notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should indicate whether the Veteran has peripheral neuropathy of the bilateral upper and lower extremities.  For each extremity found to have peripheral neuropathy, indicate whether it is at least as likely as not (50 percent or more) that the condition is related to service or a service-connected disability.

Each extremity must be addressed.  All opinions must be supported by rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand and the evidence submitted without a waiver of RO initial consideration.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


